J-A20032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LG FINANCIAL CONSULTANTS, INC.             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    LAWYERS FUNDING GROUP, LLC                 :
    AND ALAN R. ZIBELMAN, ESQUIRE              :
                                               :   No. 717 EDA 2021
                       Appellant               :

              Appeal from the Judgment Entered October 16, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No: 181002188


BEFORE: STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED SEPTEMBER 08, 2022

        Lawyers Funding Group, LLC and Alan R. Zibelman, Esquire (collectively,

Lawyers Funding) appeal from the judgment1 entered in favor of L.G. Financial

Consultants, Inc. (LG) in the Court of Common Pleas of Philadelphia County

(trial court).    After a hearing, a judgment was entered against Lawyers

Funding for $63,003.50, which included $40,000.00 in principal, plus interest

and attorneys’ fees.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Lawyers Funding purports to appeal from the March 2, 2021 order denying
their post-trial motions. However, an appeal lies from the judgment, not from
the order denying post-trial motions. See Jackson v. Kassab, 812 A.2d
1233 n.1 (Pa. Super. 2002), appeal denied, 825 A.2d 1261 (Pa. 2003). We
have amended the caption accordingly. See id.
J-A20032-22


      On appeal, Lawyers Funding argues that the court erred in assessing

damages where the loan service agent lacked standing and was unable to

provide evidence of the loan balance and in granting summary judgment as

to liability, improperly shifting the burden of proof.     Discerning that its

arguments have no merit, we affirm.

                                      I.

      We take the following factual background and procedural history from

the trial court’s October 16, 2020, March 2, 2021, and January 19, 2022

opinions and our independent review of the record.

                                      A.

      Lawyers Funding is a law firm and Zibelman is its managing member.

Kenneth Rubin (Rubin) became the director of operations of Lawyers Funding

in 2012 and is responsible for maintaining its books. LG is a commercial lender

to small businesses, particularly attorneys and law firms. Rodney Green is

the principal and original owner of LG, and his son, Anthony P. Green, became

an owner in 2018. GFCIB Advisors (GFCIB) became the servicing agent for

LG in 2016, and H. Jack Miller (Miller) is its managing member.

      On April 9, 2009, LG made a $100,000.00 loan (the Loan) to Lawyers

Funding, which was evidenced by a Confession of Judgment Promissory Note

(the Note). On April 14, 2009, Lawyers Funding executed and delivered a

Loan Agreement and Guaranty of Payment as security for the Loan.




                                     -2-
J-A20032-22


      The parties entered into seven Loan Modification Agreements through

June 13, 2013, with Lawyers Funding borrowing additional money each time.

The final Loan Modification Agreement, memorialized in Loan Modification #9,

was entered on April 1, 2013, and Lawyers Funding borrowed $250,000. The

term of Loan Modification #9 was five years (which extended the maturity

date to March 31, 2018), with payments of $4,000.00 per month and a two

percent default rate of interest. All other terms and conditions of the original

April 14, 2009 Note remained in full force and effect, including a confession of

judgment provision that provided for attorneys’ fees in the amount of

whichever is greater of twenty percent of the unpaid principal at the time of

judgment or $2,000.00, plus expenses and costs of suit. From the inception

of the Loan relationship, the lender-creditor relationship and Lawyers Funding

payment history were both good.

                                      B.

      In approximately July or August 2016, Rodney Green retained the

services of GFCIB, commercial lenders and servicers of commercial real

estate, to act as the servicing agent for certain loans within the LG portfolio,

including   that   of   Lawyers   Funding,   effective   September   1,   2016.

Administering and servicing the Loan included collecting loan payments,

disbursing payments to LG, workout and legal matters.

      Miller has been the managing member of GFCIB since 2011 and is

responsible for new funding of loans and servicing of existing loans.        LG


                                     -3-
J-A20032-22


provided Miller with all documents related to Lawyers Funding, including

copies   of   loan   documents,     modifications,   payment     history   and

correspondence. The servicing agreement required written consent from the

owner, at that time identified as LG and other entities controlled by Rodney

Green, to commence litigation.

      Rodney Green, on behalf of LG, sent a letter to all clients on August 11,

2016, advising them that he was retiring and that they were to remit all future

payments to GFCIB. On August 29, 2016, GFCIB sent correspondence to all

LG clients, including Lawyers Funding, to advise that they were now

administering the loan and that, beginning September 2016, all payments

should be sent to them. Although the GFCIB August 29, 2016 correspondence

included the September 2016 invoice, the letter advised that GFCIB would not

be mailing monthly invoices. After Lawyers Funding refused to make monthly

payments without receiving invoices, GFCIB provided some of them, but

generally, Lawyers Funding was required to calculate interest due each month.

      On April 1, 2018, LG and GFCIB entered into an amendment to the

servicing agreement because “the Parties desire to continue with the

Agreement for an additional term of two (2) years effective 01 March 2018.”

(Exhibit P-2, Amendment to Loan Service Agreement, 4/01/18, at 1). The

amendment further provides, in pertinent part, that:

      1. The term of this Agreement shall begin on the Effective Date
      (i.e. March 1, 2018) and end on the second anniversary of the
      Effective Date (the “Term”), unless sooner terminated in
      accordance with Section 5, below. After the end of the Term, this

                                     -4-
J-A20032-22


       Agreement shall be renewable upon the written agreement of the
       Parties.

                                        *      *    *

       3. OWNER as specified in the executed AGREEMENT is amended
       to include [LG], The RODNEY H. GREEN TRUST and other entities
       controlled by RODNEY H. GREEN, ANTHONY P. GREEN, JESSE K.
       GREEN (“OWNERs”);

                                        *      *    *

       5. This AGREEMENT will be automatically renewed subject to a
       sixty-day notification from any party of their intent to withdraw
       from this AGREEMENT.

(Id. at ¶¶ 1, 3, 5).

       It is undisputed that GFCIB and LG did not issue a sixty-day notice of

intent to withdraw from the servicing agreement pursuant to Paragraph 5.

                                               C.

       In August, September and December 2017, Lawyers Funding admittedly

failed to pay on the Loan.         (See N.T., 153); (Exhibit D-23, Vendor Quick

Report).2    The last payment was made on December 6, 2017, with no

payments made in 2018. (See N.T., 52-53, 159-60); (Exhibit P-3, Account

History as of July 31, 2020).

       On October 16, 2018, LG, through GFCIB, confessed judgment against

Lawyers Funding for $93,280.28 for its breach of the Loan by failure to make



____________________________________________


2 (See also Exhibit C to Lawyers Funding’s November 1, 2019 Response to
the Motion for Summary Judgment).


                                            -5-
J-A20032-22


payment. Lawyers Funding filed a petition to strike or open the confessed

judgment on November 21, 2018. The petition did not dispute that Lawyers

Funding executed the Loan documents or that it defaulted, but stated that

Lawyers Funding only owed $40,000.00 on the principal balance.           (See

Petition to Strike and/or Open, at 4). The trial court opened judgment on

December 26, 2018, because the factual dispute existed about the principal

amount due.

       LG filed a motion for summary judgment on October 4, 2019. Zibelman

filed a pro se response on behalf of himself and the corporation on November

1, 2019, and a counseled response in opposition was filed on November 4,

2019. Lawyers Funding admitted it was in breach because of the default and

that monies were owed to LG, but disputed the outstanding amount, arguing

that only $40,000.00 was due on the principal balance.          (Response in

Opposition to Plaintiff’s Motion for Summary Judgment, 11/01/19, at ¶¶ 13-

15 and 35-38); (Memorandum of Law, 11/01/19, at 4) (pagination provided);

(Response in Opposition to Plaintiff’s Motion for Summary Judgment,

11/04/19, at ¶ 16).

       On February 27, 2020, the trial court “granted the motion for summary

judgment in favor of [LG] on liability[3] and denied the motion as to damages.

____________________________________________


3 “Pennsylvania law provides that summary judgment may be granted only in
those cases in which the record clearly shows that no genuine issues of
material fact exist and that the moving party is entitled to judgment as a
(Footnote Continued Next Page)


                                           -6-
J-A20032-22


The court found that disputed issues of material fact existed as to the amount

owed to [LG] by [Lawyers Funding] and Zibelman.”             (Trial Court Opinion,

10/16/20, at ¶ 12).

                                               D.

       At the assessment of damages hearing, the parties presented

documentary and testimonial evidence on the amount due on the Loan.

Zibelman and Rubin testified on behalf of Lawyers Funding and Miller testified

on behalf of LG. In addition to the foregoing facts, the following facts pertinent

to our review were adduced.

                                               1.

       Miller testified that he has been the managing member of GFCIB since

2011 and is responsible for funding of loans and servicing of existing loans.

Specific to this matter, this entails acting on behalf of LG in servicing the loans,

including “administering the loan, collecting payments on a loan, self-


____________________________________________


matter of law. The moving party has the burden of proving that no genuine
issues of material fact exist. In determining whether to grant summary
judgment, the trial court must view the record in the light most favorable to
the non-moving party and must resolve all doubts as to the existence of a
genuine issue of material fact against the moving party. Thus, summary
judgment is proper only when uncontroverted allegations in the pleadings,
depositions, answers to interrogatories, admissions of record, and submitted
affidavits demonstrate that no genuine issue of material fact exists, and that
the moving party is entitled to judgment as a matter of law. In sum, only
when the facts are so clear that reasonable minds cannot differ, may a trial
court properly enter summary judgment.” Milshteyn v. Fitness
International, LLC, 271 A.3d 498, 502-03 (Pa. Super. 2022) (citation
omitted).


                                           -7-
J-A20032-22


understood, disbursing the payments to L.G., any workouts on a loan [and]

any legal matters[, including lawsuits].” (N.T., at 38; see id. at 37). He

stated that he spoke to Rodney Green six months before trial and to Anthony

Green “every step of the way as we’ve gone through the … legal process. …

[W]e keep him informed what’s going on with it.” (Id. at 139-40); (see id.

at 90). When asked if he had written permission to proceed with the legal

action, Miller responded that “L.G., both Rodney and Tony Green, are well

aware of the legal action. Not only aware, they have been paying the bills

monthly or whenever we get the bills for the attorneys[.]” (Id. at 93). He

testified that GFCIB had not regularly sent a statement to Lawyers Funding

since July 2016 because that was not the company’s practice, but if one was

requested, it was sent.    (See id. at 59-61, 67).   GFCIB did not present

evidence of written notice sent to Lawyers Funding containing the monthly

amount needed to clear the late fees or with the principal amount due. (See

id. at 69-70, 103, 177).

     Over the objection of Lawyers Funding, LG admitted Exhibit P-3. (See

id. at 49-50). Miller’s testimony explaining the amount Lawyers Funding’s

default relied on Exhibit P-3, a balance spreadsheet and summary of Lawyers

Funding’s loan payments which showed when payments were due, the

beginning balance, the principal, interest and total amounts due, amounts

received and not received, the account’s ending balance and interest. (See

id. at 51). Miller explained that it reflects payments made from December


                                    -8-
J-A20032-22


2014 and records “zero” in the payment received column for February and

September 2016, and September, October and November 2017. (See id.);

(Exhibit P-3). Exhibit P-3 shows that Lawyers Funding was charged a five

percent late fee every month due to missed payments and/or overdue

payments from December 2014 through July 2020. (See N.T., at 61-62);

(Exhibit P-3). He explained that as of July 31, 2020, Exhibit P-3 showed an

ending balance of $157,825.30, which consisted of principal, interest and late

fees. (See id. at 88).

      Miller affirmed that the document admitted as Exhibit P-3 was

“maintained in the ordinary course of [GFCIB]’s business” and that it was “a

regular practice of [GFCIB] to make this account” even though it had been

prepared after litigation had started. (N.T., at 50-51). Miller testified that

Exhibit P-3 was prepared by a bookkeeper in his office, Holly Cooper. (See

id. at 99). He was not certain exactly what date it was created but observed

that it reflected the loan balance as of July 31, 2020. On cross-examination,

when asked whether it was prepared for litigation, he stated he believed so.

(See id. at 100).

                                     2.

      Rubin and Zibelman testified on behalf of Lawyers Funding. Lawyers

Funding entered Exhibit D-23, the QuickBooks history of checks paid on the

Loan in 2017, into evidence. (See id. at 169). Exhibit D-23 showed that the

beginning balance for 2017 was $76,000.00, which Rubin explained was the


                                    -9-
J-A20032-22


result of missed payments in August and September 2016. (See id. at 186-

87); (Exhibit D-23). Exhibit D-23 reflected that Lawyers Funding missed three

loan payments in August, September and December of 2017. (See N.T., at

153); (Exhibit D-23). Rubin testified that the Loan balance was $48,000.00

in August 2017 due to payments from January through July and, as of

December 2017, the balance was $40,000.00 due to the October and

November payments. (See id. at 153-54); (Exhibit D-23).

      The trial court found Exhibit D-23 and Rubin’s testimony credible. (See

Trial Ct. Op., 10/16/20, at ¶¶ 44, 48).

                                      E.

      On October 16, 2020, the court entered an Assessment of Damages in

favor of LG and against Lawyers Funding in the amount of $63,003.50, which

included $40,000.00 in principal, plus interest and attorneys’ fees.       It

explained:

            [LG] failed to produce competent, reliable and credible
      evidence of the loan balance at the time of [Lawyers Funding]’s
      default. [LG] introduced Plaintiff’s Exhibit 3 (“P-3”) as evidence
      of [Lawyer’s Funding]’s loan balance. P-3, an account history
      of the [Lawyers Funding] loan from December 2014 to
      present, fails to provide credible evidence of the principal
      balance at the time of [Lawyers Funding]'s default[.] …

            Defendants’ Exhibit D-23 (“D-23”), on the other hand,
      is evidence that is credible, reliable and competent and
      supported by the testimony of [Lawyers Funding]’s Director of
      Operations Kenneth Rubin and managing member Alan Zibelman.
      The court finds that the principal loan balance at the time of
      default was $40,000. D-23 is a complete payment history that
      dates to the actual beginning of the lending relationship between
      [LG] and [Lawyers Funding] that started in 2009. While D-23

                                    - 10 -
J-A20032-22


      does not provide a running balance of the principal due on the
      loan, it identifies actual dates, check numbers and payments
      made on the loans.        D-23 also shows which checks were
      negotiated or voided. The court finds D-23 and Rubin’s testimony
      to be persuasive that the principal balance at the time of [Lawyers
      Funding]’s default is $40,000. Defendants’ Exhibit 15 (“D-15”) is
      also persuasive in support of this finding.

            Defendants’ Exhibit 23 and Rubin’s testimony are clear that
      in 2016 [Lawyers Funding] missed two monthly payments in July
      2016 and August 2016. The evidence also shows [Lawyers
      Funding] missed three monthly payments in 2017 and three more
      in 2017.    Rubin testified that when he prepared [Lawyers
      Funding]’s 2017 final financial results regarding the [LG] loan, he
      took into account the two missed payments in 2016 and only
      counted ten payments made in 2016 to calculate the loan balance
      in January 2017 to be $76,000. Rubin further testified that in
      2017 [Lawyers Funding] made nine timely payments on the loan
      and missed three. D-15 shows the loan balance of $76,000 and
      then accounts for the nine payments in 2017 leaving a balance of
      $40,000. Rubin also testified that no further payments were made
      on the loan. Hence, at the time of default the principal
      balance on the loan was $40,000.

             Based on the [foregoing], the court finds that the principal
      balance at the time of default was $40,000. The court further
      finds that Loan Modification #9 which adopts and incorporates the
      terms and conditions in the original note dated April 2009,
      supports our finding that that [LG] is entitled to default interest at
      the rate of 24% per year, late fees on the three missed payments
      and attorney's fees at 20% of the principal balance at the time of
      default.

(Trial Ct. Op., 10/16/20, at 6-7) (emphases added; footnotes omitted).

      On December 29, 2020, Lawyers Funding filed a post-trial motion

seeking to vacate the assessment of damages on the bases that the trial court

erred:   in granting partial summary judgment on the issue of liability, in

entering judgment in favor of LG where the amended servicing agreement

expired, in relying on the testimony of Jack Miller, in not permitting the parties

                                      - 11 -
J-A20032-22


to provide proposed findings of fact and in assessing attorneys’ fees and

interest. (See Trial Court Opinion, 3/02/21, at 4-7). The court denied the

motion on March 2, 2021, finding that the issues were either waived or lacked

merit. (See id.). Lawyers Funding timely appealed and filed a court-ordered

statement of errors complained of on appeal. See Pa.R.A.P. 1925(b). The

trial court filed a Rule 1925(a) opinion on January 19, 2022. See Pa.R.A.P.

1925(a).

                                               II.

       Lawyers Funding raises four issues for our review: (1) the trial court

erred or abused its discretion in assessing damages based on an improperly

verified affidavit and unauthenticated business records without a hearsay

exception; (2) the trial court abused its discretion in assessing damages

“where it found … Jack Miller … was unable to produce any competent, reliable,

credible or admissible evidence of the loan balance at the time of default;” (3)

the trial court erred in granting summary judgment on liability, improperly

shifting the burden; and (4) the trial court erred in assessing damages where

Jack Miller lacked standing. (See Lawyers Funding’s Brief, at 17, 28, 30, 32).4




____________________________________________


4 We rely on the headings of the argument sections to provide Lawyers
Fundings issues because they are phrased differently than in the statement of
issues.


                                          - 12 -
J-A20032-22


                                               A.

        In their first two issues, Lawyers Funding argues that the trial court

erred or abused its discretion in                   assessing damages based on an

unauthenticated business record (Exhibit P-3), which showed that it owed

$157,825.30, which consisted of principal, interest and late fees. (See id. at

88). It argues that this exhibit should not have been admitted because it was

prepared in anticipation of litigation, and the court should not have relied on

the testimony of Miller in which he failed to produce “any competent, reliable,

credible or admissible evidence of the loan balance at the time of default.”

(Id. at 28); (see id. at 17-29).5 Because it should not have been admitted,

Lawyers Funding stated that there was no evidence to support a monetary

award.

        We are a bit nonplussed by this argument. While the exhibit was offered

into evidence, the trial court did not use it in calculating the amount of the


____________________________________________


5   Our standard of review of this issue is well-settled:

        Admission of evidence is within the sound discretion of the trial
        court and a trial court’s rulings on the admission of evidence will
        not be overturned absent an abuse of discretion or misapplication
        of law. An abuse of discretion is not merely an error of judgment,
        but if in reaching a conclusion the law is overridden or misapplied,
        or the judgment exercised is manifestly unreasonable, or the
        result of partiality, prejudice, bias or ill-will, as shown by the
        evidence or the record, discretion is abused.

Schuenemann v. Dreemz, LLC, 34 A.3d 94, 100-01 (Pa. Super. 2011)
(citations and quotation marks omitted).


                                          - 13 -
J-A20032-22


judgment. Instead, it relied on the amount Lawyer’s Funding admitted that it

owed—$40,000.00      As explained by the trial court:

      [This] claim of error [is] meritless since the court did not rely on
      P-3 or Miller’s testimony to determine [] the principal balance
      owed by [Lawyers Funding] at the time of their default.

             [L.G.] admitted Exhibit-3 (“P-3”) as evidence of [Lawyers
      Funding]’s loan balance. It is an account history of the [Lawyers
      Funding] loans from December 14, 2013 to the present. However,
      P-3 shows that late fees were assessed by [L.G.] automatically, at
      all times that the loan was in default. This late fee was imposed
      even when [Lawyers Funding] paid a particular monthly bill on
      time. Accordingly, the court did not accept P-3 or Jack Miller’s
      testimony as probative evidence on calculation of principal and
      late fees. Nor were P-3 or Jack Miller probative on whether Loan
      Modification #9 had incorporated all previous late fees going back
      to 2009—or whether this was relevant at all. In short, we did not
      use P-3 or Jack Miller’s testimony in finding how much money is
      legally owed by [Lawyers Funding].

(Trial Court Opinion, 1/19/22, at 7-8); (see also Trial Ct. Op., 10/16/20, at

6-7) (declining to rely on Exhibit P-3 and instead relying solely on Defendants’

exhibits and the testimony of Rubin).

      Accordingly, even if the admission of Exhibit P-3 and Miller’s testimony

about it was erroneous, Lawyers Funding would be due no relief because it

was not prejudiced in any way by the evidence’s admission where the trial

court did not consider it in making its decision and instead relied on the

amount that Lawyer’s Funding admitted that was owed, which the trial court

properly relied on in finding that amount owed.




                                     - 14 -
J-A20032-22


                                               B.

        Lawyers Funding next claims that the trial court erred in granting

summary judgment in LG’s favor on the issue of liability because Miller’s

affidavit in support of the motion was defective.6

        The claims against Lawyers Funding were based on breach of contract

for failure to make payments under the Loan agreement. (See Complaint in

Confession of Judgment, ¶¶ 4-17).              To demonstrate a claim for breach of

contract, a claimant must establish:                (i) the existence of a contract, (ii)

defendant’s breach of a duty imposed by the contract, and (iii) damages

resulting from the breach. See Pittsburgh Constr. Co. v. Griffith, 834 A.2d

572, 580 (Pa. Super. 2003).

        Lawyers Funding argues that the court erred in granting summary

judgment on liability because it relied on Miller’s invalid supporting affidavit

that was not properly verified, failed to attach referenced exhibits and lacked

“evidentiary weight.”7 (See Lawyers Funding’s Brief, at 30-32).

____________________________________________


6 “On appeal from a grant of summary judgment, we must examine the record
in a light most favorable to the non-moving party. With regard to questions
of law, an appellate court’s scope of review is plenary.” Milshteyn, infra at
503 (citation omitted). “The Superior Court will reverse a grant of summary
judgment only if the trial court has committed an error of law or abused its
discretion. Judicial discretion requires action in conformity with law based on
the facts and circumstances before the trial court after hearing and
consideration.” Id. (citation omitted).

7   Pursuant to Pennsylvania Rule of Civil Procedure 1035.4:

(Footnote Continued Next Page)


                                          - 15 -
J-A20032-22


       Again, Lawyers Funding misstates the trial court’s basis for its decision.

As stated by the court and as confirmed by our independent review of the

record, the trial court entered summary judgment on liability because

“[Lawyers Funding]’s own pleadings admit that they were in default and that

a sum of $40,000 was due and owing.” (Trial Ct. Op., 1/19/22, at 3). Lawyers

Funding admitted liability in response to the motion for summary judgment

and at every time before and after that, merely disputing the amount owed.

(See, e.g., Petition to Strike/Open Confessed Judgment, at ¶ 10) (“the

amount Defendants … owe is $40,000 plus accrued interest, if any[, which is]

substantially lower than the $93,280.28 alleged in the Complaint[.]”);

(Response to Motion for Summary Judgment, 11/01/19,n at ¶ 2 (Lawyers

Funding “admit[s] signing the Loan Documents and that a balance is due to

[LG, but that] the amount due … remains in dispute.”); (see id. at ¶¶ 5-15,

35-38 (same); (Memorandum of Law in Response to Motion for Summary

Judgment, 11/01/19, at 1, 4) (pagination provided) (stating this is a breach



____________________________________________


       Supporting and opposing affidavits shall be made on personal
       knowledge, shall set forth such facts as would be admissible in
       evidence, and shall show affirmatively that the signer is
       competent to testify to the matters stated therein. Verified or
       certified copies of all papers or parts thereof referred to in an
       affidavit shall be attached thereto or served therewith. The court
       may permit affidavits to be supplemented or opposed by
       depositions, answers to interrogatories, or further affidavits.

Pa.R.C.P. 1035.4.


                                          - 16 -
J-A20032-22


of contract action in which they admit they breached but dispute amount of

damages); (Response to Motion for Summary Judgment, 11/04/19, at ¶ 16)

(“the evidence clearly establishes that at the end of 2017 [Lawyers Funding]

only owed $40,000 and not $89581.03 [plus interest and attorney fees] as

[LG] contends.”).

      It is on this repeated admission by Lawyers Funding that the trial court

relied in entering summary judgment on liability, not on the representations

made in the affidavit of Miller. (See Trial Ct. Op., 3/02/21, at 5) (explaining

court granted summary judgment as to liability because Lawyers Funding’s

“own pleadings admit they were in default and that a sum of $40,000 was due

and owing.”).

      Again, much like in the previous issues, whether Miller’s affidavit

supporting the motion for summary judgment was properly authenticated or

attached the proper documents is irrelevant where the trial court did not rely

on it and Lawyers Funding admitted liability. Because there is no genuine

issue of material fact on the issue of Lawyers Funding’s liability, the trial court

properly entered summary judgment on this issue. See Milshteyn, supra at

502-03.

                                        C.

      Next, Lawyers Funding argues that the trial court erred in assessing

damages because Miller (i.e., GFCIB) lacked authority to bring this action on

behalf of LG because the servicing agreement between LG and GFCIB had


                                      - 17 -
J-A20032-22


expired, and Rodney Green did not provide written consent to commence

litigation. (See Lawyers Funding’s Brief, at 32-33).

      As properly observed by the trial court, Lawyers Funding waived the

standing/lack of authority issue by failing to raise it in its post-trial motion.

(See Trial Ct. Op., 1/19/22, at 6); (Post-Trial Motion, 10/29/20, at ¶¶ 1-12).

It is well-settled that issues not raised in a post-trial motion are waived for

appeal. See Diener Brick Co. v. Mastro Masonry Contractor, 885 A.2d

1034, 1038 (Pa. Super. 2005) (issues not raised in post-trial motions are

waived for purposes of appeal).

            To preserve a claim of error for appellate review, a party
      must make a specific objection to the alleged error before the trial
      court in a timely fashion and at the appropriate stage of the
      proceedings; failure to raise such objection results in waiver of the
      underlying issue on appeal. Additionally, the law is clear that
      issues, even those of constitutional dimension, are waived if not
      raised in the trial court. A new and different theory of relief may
      not be successfully advanced for the first time on appeal.

PCS Chadago v. Torres, 252 A.3d 1154, 1157-58 (Pa. Super. 2021)

(citations and quotation marks omitted); see also Pa.R.A.P. 302(a).

      Moreover, our independent review of the record reveals that Lawyers

Funding never raised the lack of authority issue anywhere below.          In fact,

Lawyers Funding’s counsel stated that Miller was the agent for LG and did not

object to his authority to testify on behalf of LG when he was introduced as a

witness.   (See N.T. at 19-20, 36-37).        Moreover, Lawyers Funding never

raised the issue of lack of authority in the trial court, either in support of its

petition to strike/open the confession of judgment or in the hearing before the

                                     - 18 -
J-A20032-22


trial court on damages. (See Petition to Strike/Open, at ¶¶ 1-24); (N.T., at

92-94, 201-05). Hence, it is waived for our review.8 See Pa.R.A.P. 302(a)

(“Issues not raised in the trial court are waived and cannot be raised for the

first time on appeal.”). Moreover, we briefly note that it would lack merit.9

       In its Rule 1925(a) opinion, the trial court explained that despite the

waiver, “[s]ince there were no notifications from either party to withdraw from

the Agreement and this matter was filed prior to the date of termination

(March 2020), the Agreement automatically renewed and did not expire.

Accordingly, GFCIB did not lack authority to bring this action.” (Trial Ct. Op.,

1/19/22, at 7).

       We discern no error of law in the trial court’s interpretation of the

servicing agreement’s terms.          The amendment provided that the parties

wished to extend the term of the servicing agreement from March 1, 2018,

until March 1, 2020, and that it would automatically renew upon the expiration



____________________________________________


8 Lawyers Funding also waived this issue for failing to provide any argument
in the form of legal citation or discussion thereof, merely providing a recitation
of the facts. (See Lawyers Funding’s Brief, at 32-33); Pa.R.A.P. 2101,
2119(a)-(b)).

9 “Our standard of review regarding contract interpretation is well-settled.
Because contract interpretation is a question of law, our standard of review is
de novo, and the scope of review is plenary.” Ragnar Benson, Inc. v.
Hempfield Township Municipal Authority, 916 A.2d 1183, 1188 (Pa.
Super. 2007). Similarly, “[t]hreshold issues of standing are questions of law;
thus, our standard of review is de novo and our scope of review is plenary.”
S.G. v. J.M.G., 186 A.3d 995, 997 (Pa. Super. 2018), appeal denied, 197 A.3d
1177 (Pa. 2018) (citation omitted).

                                          - 19 -
J-A20032-22


of the term unless terminated by sixty days written notice. The agreement

also stated that it would be renewable upon written agreement of the parties.

(See Amendment, at ¶¶ 1, 5). The subject default occurred in 2017 and the

matter was filed in October 2018, well within the extended term, particularly

where it is undisputed that GFCIB was not a party itself, but was merely acting

on behalf of LG, which clearly had an interest in the outcome of the litigation.

      Furthermore, we note that although mentioned by the trial court in its

Rule 1925(a) opinion, the court did not address Lawyers Funding’s waived

claim that GFCIB lacked standing in this matter because Green did not consent

to the litigation in writing pursuant to Paragraphs 8 and 9 of the servicing

agreement.    However, the April 1, 2018 amendment amended the term

“Owner” was to include LG and entities owned by Anthony P. Green, among

others. (See Amendment, at ¶ 3). Clearly, LG authorized the legal action

commenced in October 2018 as Anthony P. Green discussed it with Miller via

both phone calls and written texts and he signed checks to pay the associated

legal fees, thus ratifying the action. (See N.T., at 92-94). Accordingly, for all

these reasons, even if not waived, this standing/authorization issue would lack

merit where GFCIB had standing to file this action against Lawyers Funding as

the servicing agent for LG.

      For all the foregoing reasons, we affirm the judgment entered on

October 16, 2020.

      Judgment affirmed.


                                     - 20 -
J-A20032-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2022




                          - 21 -